Citation Nr: 1645879	
Decision Date: 12/07/16    Archive Date: 12/19/16

DOCKET NO.  14-02 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for an equilibrium disability (now claimed as vertigo).

2.  Entitlement to service connection for a bilateral eye disability.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for a kidney disorder.

5.  Entitlement to service connection for peripheral neuropathy of the right and left upper extremities.

6.  Entitlement to service connection for peripheral neuropathy of the right and left lower extremities.

7.  Entitlement to an initial compensable rating for bilateral hearing loss.

8.  Entitlement to a total disability rating based on individual unemployability (TDIU), due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1955 to January 1959.

These matters are before the Board of Veterans' Appeals (Board) on appeal from February 2012 and August 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This case was previously before the Board in July 2014.  At that time, the Board remanded the case for additional development.  Concerning only the claim for an initial compensable rating for bilateral hearing loss, the Board finds that there has been substantial compliance with its prior remand directives.  See Stegall v. West, 11. Vet. App. 268 (1998).  For all other issues listed above, another remand is required.  See Stegall v. West, 11. Vet. App. 268 (1998).

A May 2016 deferred rating decision noted that the August 2013 rating decision, that denied the Veteran's service connection claims for vertigo, a bilateral eye disability, hypertension, a kidney disorder, and peripheral neuropathy of the right and left upper and lower extremities, was provisional and not final.  However, subsequent to the August 2013 rating decision, in September 2013, the Veteran filed a notice of disagreement, the claims were remanded in July 2014, in February 2016, the RO completed a statement of the case, and shortly thereafter, also in February 2016, the Veteran submitted his VA Form 9 substantive appeal to perfect his claims.  

The United States Court of Appeals for Veterans Claims (Court) held that VA waives any objection to the timeliness of a substantive appeal by taking actions that would lead an appellant to believe that the appeal was perfected.  See Percy v. Shinseki, 23 Vet. App. 37, 46 (2009).  The Court stated that "[i]f VA treats an appeal as timely filed, [an appellant] is entitled to expect that VA means what it says."  Id. at 47.

By those actions, and by the failure to instruct the Veteran that his appeal was untimely until May 2016, the VA waived its objections on the matter.  See id. at 46-47.  The Board may accept the appeal as perfected, and take jurisdiction of the claims as having been properly appealed.  Id.  Thus, the RO clearly treated the claims as having been perfected and completed a statement of the case.  Accordingly, the Board treats these service connection claims as having been properly perfected, based on its acceptance by the RO as properly perfected.  The Board thereby accepts jurisdiction over the claims.  See Percy, supra.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of service connection for vertigo (now reopened), as well as entitlement to service connection for a bilateral eye disability, hypertension, a kidney disorder, peripheral neuropathy of the right and left upper extremities, and peripheral neuropathy of the right and left lower extremities, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1.  The Veteran has demonstrated, at worst, Level II hearing acuity in the right ear and Level II hearing acuity in the left ear.

2.  The Veteran's claim for service connection for an equilibrium disability was previously denied in an unappealed February 2012 rating decision; evidence received since that date provides further insight as to the nature of the claimed disability.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable disability rating for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.31, 4.85, 4.86, Diagnostic Code 6100 (2015).

2.  New and material evidence has been received to reopen a claim for service connection for an equilibrium disability (now claimed as vertigo).  38 U.S.C.A. §§ 5103, 5108, 5103A, 5107, 7104, 7105 (West 2014); 38 C.F.R. §§ 3.156, 3.159 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Entitlement to a compensable evaluation for bilateral hearing loss

I.  Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).
The Veteran's increased rating claim for a bilateral hearing loss disability arises from his disagreement with the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

In this case, a VCAA notice letter was sent to the Veteran in August 2010.  This letter informed the Veteran of what evidence was required to substantiate the claim, and of his and VA's respective duties in obtaining evidence.  Thereafter, the case was readjudicated by way of a statement of the case (SOC) in December 2013 and a supplemental statement of the case in July 2015.  So, he has received all required notice concerning his claim, and it has been reconsidered since providing all required notice.

VA also has a duty to assist the Veteran in the development of his claim.  This duty includes assisting the Veteran in the procurement of his service treatment records (STRs) and pertinent post-service treatment records (VA and private), and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

The claims file contains STRs, VA medical evidence, private medical evidence, and the Veteran's contentions.  Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Furthermore, the Veteran was provided VA examinations to evaluate his bilateral hearing loss disability in February 2012 and July 2015.  The examination reports reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board, therefore, concludes that this examination is adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2015); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his representative have not contended otherwise.  Thus, the duties to notify and assist have been met.

II.  Stegall Analysis

As previously noted, the Board remanded this case for further development in July 2014.  Concerning only the issue of entitlement to an initial compensable rating for bilateral hearing loss, the Board specifically instructed the RO to obtain all VA treatment records, schedule the Veteran for an examination to determine the current severity of his hearing loss, and to readjudicate the claim on appeal.  Subsequently, all outstanding VA records were obtained and associated with the claims folder and the Veteran was afforded an examination to evaluate his hearing loss in July 2015.  Thereafter, the Veteran's claim was readjudicated in a July 2015 SSOC.  Thus, there is compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

III.  Legal Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4 (2015).  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of, or incident to, military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  Here, the key factors for consideration are the propriety of the initial disability rating assigned, the evaluation of the medical evidence since the grant of service connection, and the appropriateness of "staged ratings."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

IV.  Analysis

The Veteran asserts that his service-connected bilateral hearing loss disability is more severe than the currently assigned noncompensable rating.  A disability rating for hearing loss is determined by a mechanical application of the rating schedule to the numeric designations assigned based on audiometric test results.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by pure tone audiometric tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second.  The rating schedule establishes eleven acuity levels designated from Level I, for essentially normal hearing acuity, through Level XI for profound deafness.  VA audiometric examinations are conducted using a controlled speech discrimination test (Maryland CNC) together with the results of a pure tone speech audiometry test.  In 38 C.F.R. § 4.85 (2015), the vertical lines of Table VI represent nine categories of the percentage of discrimination based on the controlled speech discrimination test, whereas the horizontal columns of Table VI represent nine categories of decibel loss based on the pure tone audiometry test.  Id.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the pure tone decibel loss.  Id.

The percentage disability evaluation is then found from Table VII of 38 C.F.R. § 4.85 (2015), by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate to the numeric designation level for the ear having the poorer hearing acuity.  Id.

When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  38 C.F.R. § 4.86(a) (2015).  When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral. Each ear will be evaluated separately.  38 C.F.R. § 4.86(b) (2015).
In this case, service connection for bilateral hearing loss was established in the appealed February 2012 rating decision, with a noncompensable evaluation assigned as of August 2010, the date of claim.  Evidence cited in this decision included a February 2012 VA examination.  In that examination, the Veteran noted that he had military noise exposure due to eight inch gunfire, printer noises, ship engines, welding/machine shop noises, and that ear protection was not utilized.  

The February 2012 VA audio examination report revealed the following pure tone thresholds, in decibels:




HERTZ



AVG
1000
2000
3000
4000
RIGHT
49
10
50
70
65
LEFT
49
10
50
70
65

Speech audiometry testing revealed speech recognition scores of 88 percent in the Veteran's right ear and 84 percent in the left ear.  These hearing impairment findings correspond to Level II in the right ear and Level II in the left ear, under Table VI.  38 C.F.R. § 4.85 (2015).  Intersecting Levels II and II under Table VII results in a noncompensable rating.  38 C.F.R. § 4.85, Diagnostic Code 6100, Table VII (2015).

The Veteran was diagnosed with bilateral sensorineural hearing loss.  The examiner noted that the Veteran was not employed but experienced hearing difficulties.  The examiner noted that the Veteran's hearing loss disability would have no effect on his usual daily activities.  

In the post-remand July 2015 VA examination report, the following pure tone thresholds, in decibels, were reported:




HERTZ



AVG
1000
2000
3000
4000
RIGHT
46
20
50
55
60
LEFT
46
15
55
55
60

Speech audiometry testing revealed speech recognition scores of 100 percent in the Veteran's right and 92 percent in the left ear.  These hearing impairment findings correspond to Level I in the right ear and Level I in the left ear, under Table VI.  38 C.F.R. § 4.85 (2015).  Intersecting Levels I and I under Table VII results in a noncompensable rating.  38 C.F.R. § 4.85, Diagnostic Code 6100, Table VII (2015).

The Veteran was diagnosed with bilateral sensorineural hearing loss.  The examiner noted that the Veteran complained of decreased hearing and used VA issued hearing aids.  The VA examiner further noted that the Veteran's service-connected hearing loss had no impact on physical and sedentary employment.  The examiner reported that audio evaluations covering the period from 2012 to 2014 indicated that the Veteran had mild to moderately severe sensorineural hearing loss with good word recognition scores.

The Board has also considered the provisions of 38 C.F.R. § 4.86 (2015) governing exceptional patterns of hearing impairment.  However, since all the audiological reports fail to demonstrate that each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) in either ear is 55 decibels or more, or that the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz in either ear, an evaluation for exceptional patterns of hearing impairment is not warranted.  See 38 C.F.R. § 4.86(a), (b) (2015).

In short, the Veteran's bilateral hearing loss disability has remained at a noncompensable level pursuant to VA regulations.  A compensable rating is therefore not warranted.

It is important to note that the results of the VA audiometric testing do not signify the absence of a significant disability associated with the Veteran's bilateral hearing loss disability.  However, the degree to which this disability affects the average impairment of earnings, according to the Rating Schedule, results in a noncompensable rating.  See Id.; 38 U.S.C.A. § 1155 (West 2014).

The Board acknowledges the Veteran's assertion that his hearing is worse than currently rated, that he should be entitled to a compensable rating, and that it affects his daily life.  The Veteran is competent to report on factual matters and observable symptoms of which he had firsthand knowledge, and the Board finds that the Veteran is credible.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the fact that the Veteran's hearing acuity is less than optimal does not, by itself, establish entitlement to a higher disability rating.  Additionally, with respect to the Rating Schedule, where the criteria set forth therein requires medical expertise that the Veteran has not been shown to have, the objective medical findings and opinions provided in the VA audiological examination reports have been accorded greater probative weight.

In summary, the Board notes that entitlement to a compensable evaluation has not been demonstrated in the present case.  It is clear from the Rating Schedule that a higher rating can be awarded only when loss of hearing has reached a specified measurable level.  As such, a higher initial evaluation is not warranted.

V. Other considerations

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. At 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b)(1).  Otherwise, the schedular evaluation is adequate, and referral is not required.  

The schedular rating in this case is adequate.  The diagnostic criteria contemplate and adequately describe the symptomatology of the Veteran's service-connected hearing loss disability.  See Thun, 22 Vet. App. at 115.  When comparing the Veteran's hearing loss symptoms with the schedular criteria, the Board finds that his symptoms are congruent with the disability picture represented by the noncompensable rating assigned herein.  See 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2015).  Accordingly, a comparison of the Veteran's symptoms and functional impairments resulting from hearing loss with the pertinent schedular criteria does not show that his service-connected bilateral hearing loss disability presents "such an exceptional or unusual disability picture... as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b) (2015).

More specifically, a VA examination addressing hearing loss must also address the functional effects of the Veteran's hearing loss.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  In this case, the examiner who conducted the February 2012 examination report noted that there would be no effect on the Veteran's usual occupation or daily activities.  In the July 2015 VA examination report, the examiner noted that the Veteran complained of decreased hearing and was issued hearing aids.  The examiner noted that the Veteran's hearing loss had no impact on physical and sedentary employment.  

The Board has considered these functional effects of the Veteran's hearing loss in making its analysis under Thun and 38 C.F.R. § 3.321(b)(1).  However, the functional effects reported by the Veteran, while certainly not negligible, are entirely consistent with his degree of objective loss of hearing acuity, as shown by his examination findings, and are not indicative of a disability picture that is significantly more severe than that reflected in the objective findings.  Consequently, the Board finds that the available schedular rating is adequate to rate the Veteran's bilateral hearing loss disability.  Based on this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the veteran's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  As such, referral for extraschedular consideration is not warranted.  

Furthermore, the Board notes that under Johnson v. McDonald, 762 F.3d. 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Moreover, at no time during the period under consideration has the Veteran asserted that the schedular criteria for his service-connected disabilities do not adequately described or reflected his symptomatology.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

B.  Whether new and material evidence has been received to reopen a claim for service connection for an equilibrium disability (now claimed as vertigo)

As a preliminary matter, the Board notes that, by reopening and remanding this claim, there is no prejudice to the Veteran in proceeding to the merits of this claim despite the absence of a discussion of VA's notification and assistance duties.  Any deficiencies in this regard will be addressed on remand.

In a rating decision dated in February 2012, service connection for equilibrium symptoms was denied because there was no record of a diagnosis, treatment or complaint in service for this condition.  The Veteran was notified of but did not appeal this decision, and it is final.  While the Veteran filed a supplemental claim for service connection for vertigo in March 2012, the contents of this claim did not reflect specific disagreement with the February 2012 rating decision.

The Board has considered evidence added to the claims file since the February 2012 rating decision.  A VA neurology consult from June 2012 noted absent vibratory sensation to the knees and decreased proprioception at the toes.  A consult from April 2012 noted that contributing factors to gait disturbance and balance impairment appear to include impaired sensation in the feet, absent vibratory sensation in toes, weakness in right upper extremity, bilateral lower extremities, deconditioned, and overweight status.

The Board finds such evidence, showing current balance problems, to pertain to the previously unestablished fact of a current equilibrium disorder that is of in-service onset.  For this reason, this evidence warrants that the previously denied claim be reopened.  To this extent only, the appeal will be granted.  A final resolution of this claim, however, will not be made until further development is accomplished on remand.





ORDER

Entitlement to an initial compensable rating for a bilateral hearing loss disability is denied.

New and material evidence has been received to reopen a claim for service connection for an equilibrium disability, now claimed as vertigo; to this extent only, the appeal is granted.


REMAND

In the July 2014 remand, the Board ordered the RO to furnish the Veteran a Statement of the Case (SOC) regarding the claims for entitlement to service connection for vertigo, a bilateral eye disability, hypertension, a kidney disorder, and peripheral neuropathy of the right and left upper and lower extremities.  This was accomplished in a February 2016 SOC, which the Veteran appealed in a February 2016 VA Form 9.  The Board notes that the Veteran has never had VA examinations for any of these conditions to determine if they are etiologically related to active service, as he has contended.  Lay contentions as to causation can constitute competent evidence in support of a service connection claim.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006) (the threshold for finding a link between current disability and service is low).

Additionally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  The Court further held that when evidence of unemployability is submitted during the pendency of a claim for an increased evaluation, the claim for TDIU is part and parcel of the claim for benefits for the underlying disability.  Id.  During the pendency of the appeal for an increased rating for bilateral hearing loss, the matter of unemployability has been raised by the record.  Specifically, in a July 2015 statement in support of claim, the Veteran wrote that he was unable to work because of his disabilities.  The TDIU claim has been recognized as part and parcel of the increased rating appeal and is before the Board.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Provide the Veteran and his representative with appropriate 38 C.F.R. § 3.159(b) notice regarding the issue of entitlement to TDIU, to include the need to file any required claims forms.  All action necessitated by the Veteran's response must be accomplished.

2. Obtain copies of the complete updated VA clinical and private records of all evaluations and treatment the Veteran received for his service-connected disabilities as well as for his vertigo, eye disability, hypertension, kidney disorder, and bilateral peripheral neuropathy of the upper and lower extremities.  As needed, signed release forms for private records should be obtained.  All requests for records and responses must be associated with the claims folder.  

If, after making reasonable efforts to obtain named records, the AOJ is unable to secure same, notify the Veteran and his representative and (a) identify the specific unavailable records; (b) briefly explain the efforts made to obtain those records; and (c) describe any further action to be taken with respect to the claims.  Give the Veteran and his representative an opportunity to respond.

3. After the above has been completed, schedule the Veteran for appropriate examinations for his vertigo, eye disability, hypertension, kidney disorder, and bilateral peripheral neuropathy of the upper and lower extremities.  The entire claims folder should be made available to and reviewed by the examiner.  All necessary tests should be performed, all findings should be reported in detail, and all opinions must be supported by a rationale.  

The examiner is asked to address:  

a. Whether any diagnosed equilibrium disability, now claimed as vertigo, is at least as likely as not (a 50 percent or greater probability) etiologically related to active service?

b. Whether any diagnosed eye disability is at least as likely as not (a 50 percent or greater probability) etiologically related to active service?

c. Whether any diagnosed hypertension is at least as likely as not (a 50 percent or greater probability) etiologically related to active service?

d. Whether any diagnosed kidney disorder is at least as likely as not (a 50 percent or greater probability) etiologically related to active service?

e. Whether any diagnosed peripheral neuropathy of the right and left upper extremities is at least as likely as not (a 50 percent or greater probability) etiologically related to active service?

f. Whether any diagnosed peripheral neuropathy of the right and left lower extremities is at least as likely as not (a 50 percent or greater probability) etiologically related to active service?

4. After completing the above actions, and any other indicated development, the claims (including the new TDIU claim) must be readjudicated.  If any benefit remains denied, an SSOC must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


